Citation Nr: 0013523
Decision Date: 05/22/00	Archive Date: 09/08/00

DOCKET NO. 98-14 111               DATE MAY 22, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia

THE ISSUE

Entitlement to payment of compensation at a rate higher than 10
percent while incarcerated.

REPRESENTATION 

Appellant represented by: Georgia Department of Veterans Service 

ATTORNEY FOR THE BOARD 

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to March
1975.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal from a May 1998 decision of the RO.

In June 1999, the Board remanded the case to afford the veteran an
opportunity to appear for a personal hearing at the RO.

REMAND

In the veteran's Substantive Appeal, he requested that the benefits
that were being withheld because of his incarceration be
apportioned for the support of his children. In May 1999, an
apportionment request was granted.

It appears that the entire 20 percent disability may now be being
paid to the veteran and his dependents. Thus, there would be no
justiciable controversy remaining in appellate status. Thus, the RO
should take appropriate steps to contact the veteran in order to
clarify whether the apportionment decision satisfies his appeal.

In light of the foregoing, the Board is REMANDING this case for the
following action:

The RO should take appropriate steps to contact the veteran and
have him clarify whether the apportionment decision of May 1999
satisfies his appeal. The RO should respond accordingly.

2 -

Thereafter, subject to current appellate procedures, the case
should only be returned to the Board for further appellate
consideration, if appropriate.

The veteran need take no further action until he is otherwise
notified, but he may furnish additional evidence and argument while
the case is in remand status. Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

In taking this action, the Board implies no conclusion as to any
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -



